         Case 3:19-cv-05711-EMC Document 35 Filed 01/02/20 Page 1 of 1




                             OFFICE OF THE CLERK
                         UNITED STATES DISTRICT COURT
                            Northern District of California

                                       CIVIL MINUTES


 Date: January 2, 2020              Time: 9:42-9:50 =                Judge: EDWARD M. CHEN
                                          8 Minutes

 Case No.: 19-cv-05711-EMC          Case Name: Abante Rooter and Plumbing, Inc. v. Total
                                    Merchant Services, LLC

Attorney for Plaintiff: Patrick Peluso (Court Call)
Attorneys for Defendant: James Vorhis (present); Lawrence Zann (Court Call)

 Deputy Clerk: Angella Meuleman                         Court Reporter: Not Reported

                                        PROCEEDINGS

Initial Case Management Conference - held


                                          SUMMARY

Discovery/ADR: Plaintiff’s discovery to focus on size and scope of alleged class; defense of prior
consent and involvement of third-party callers.

Court ordered the parties to meet and confer regarding preparation of stipulated timeline as
discussed leading to class certification motion filed by 8/13/2020 and preceded by ADR. ADR
schedule to be incorporated into this proposed scheduling order. Parties to file stip by 1/12/2020.

Deadline for Motion for Class Certification is 8/13/2020; hearing date set September 24, 2020 at
1:30 p.m.


CASE CONTINUED TO: April 23, 2020, at 10:30 A.M., for Further Case Management
Conference. Parties may appear by telephone. Parties shall file a joint CMC statement at least
seven days prior to the next hearing.
